Title: To Thomas Jefferson from George Thacher, 6 January 1824
From: Thacher, George
To: Jefferson, Thomas


                        Respected Sir,
                        
                            Newburyport
                            6 January 1824
                        
                    Some little time since I made an evening-call on our common friend Dr Waterhouse of Cambridge in this Commonwealth; who, among other entertaining subjects he treated me, he read to me two of your letters to him, with his reply. Yours were highly gratifying, and so was his; as he attempted to explain a little the nature of those sentiments that our Orthodox neighbours, as well as those to the south, are pleased to call, by way of reproach and censure, the Boston religion. If I recollect he expressed a wish for your consent to make your Letters public by printing; because you seemed to approbate those principles and sentiments as more rational and consistent with the best moral systems of the ancient and modern philosophers as well as to the best read divines of the liberal class, & to a true interpretation of the system taught by JesusI acknowledge to you, Sir, I fully accord to what appeared to be your sentiments on the subject so far I apprehended them on hearing them read. I embraced similar ideas more than forty five years ago, while I was at College; and have lived in a very good natural kind of warfare, ever since, with Clergy and laity of my acquaintance & neighborhood.These sentiments are daily becoming more and more extended among the people, and in that proportion, the opposition, the contrasting, is a little more warm and exclusive. This is natural.Your sentiments seem to me to be very analogus, if not the same, with those entertained by my old & deceased friend Dr Priestley, and Mr Belsham of England; whose works I have always read with pleasure & increasing knowledge.You resisted our freinds request for leave to publish your letters on the ground, that you were unwilling to expose your head among Theological Hornets, if I recollect the phrase; and you were too happy in your retreat to engage in, or become the occasion of a theological controversy, in your old age.—Permit me, respected Sir, to say, I verily beleive your sentiments would give to the cause, you deem so fully to approve, an impulse that will prove a perfect protection against these animals, for they have quite lost their stings in the amelioration of general sentiment, which has become a power full advocate for the truth, should any controversy be got up.The circumstances that once gave an edge to political feeling are passed away; and old parties take pleasure in shaking hands. The worst that any ill natured cur could say, is the old story, that has been said an hundred times, and which has long since spent its tone in the air, and never did you the least harm, that you had been a friend to Thomas Paine—But he is dead; and it was his political, not his religious opinions that ever rendered him an object of your attention. Every body now are equally zealous in the great cause of the rights of man—whether natural, political or religious.Should you demand an apology for a strangers thus disturbing your repose, by soliciting what you have thought proper to deny to a friend, I can only say, as he expressed his conviction, is it is mine, that a publication of  those letters would promote the cause of what we consider important truth, and redound to your present and future fame—andWith every consideration of respect I am respected Sir, your obedient & humble servant
                        George Thacher